Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 	The amendment and remarks, filed 5/18/2022, are acknowledged.  Claims 2-12 are cancelled.  New claims 13-28 are added.  Claims 13-28 are pending and are currently under examination.

Objections Withdrawn
The objection to this application because it fails to comply with the requirements of 37 C.F.R. 1.821-1.825 is withdrawn in light of applicant’s amendment thereto.

The objection to claim 8 because of informalities is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Withdrawn
The rejection of claims 2-12 on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn.  The cancellation of the claims renders the rejection moot.

The rejection of claims 2-7 and 9-12 under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more is withdrawn.  The cancellation of the claims renders the rejection moot.

The rejection of claims 2-12 under 35 U.S.C. 102(a)(1) as being anticipated by Serino et al (WO2011007257, 2011; IDS filed 1/21/2021) is withdrawn.  The cancellation of the claims renders the rejection moot.

New Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serino et al (WO2011007257, 2011; IDS filed 1/21/2021).
The instant claims are drawn to compositions comprising an O-linked glycosylated polypeptide fragment that comprises a sequence selected from SEQ ID NO7, 4, 5, 25, 26, 15, 28, 32, 44, and 46.
It is noted that use of the term “comprising” means that amino acids in addition to the recited sequence identifiers can be included in the polypeptide fragment.  It must be a fragment, but there is no limit regarding the length of the polypeptide so long as it is a fragment.  
Serino et al disclose vaccines containing polypeptides from ETEC with the sequence of SEQ ID NO:23, which matches the instantly claimed SEQ ID NO:7 at 100% (see SEQ ID NO:7; page 2, lines 5-11 and 30-31; and page 16, lines 15-20).  With regard to the requirements for glycosylation, according to the instant specification, the glycosylation of SEQ ID NO:1 is a natural occurrence.  Since the polypeptides of Serino et al were isolated from ETEC, they would have the same glycosylation pattern as the polypeptides that are claimed and disclosed in the instant application.  Serino et al also disclose that the polypeptides of the invention can be a fusion polypeptide (see page 12, lines 4-11).  The compositions can comprise an adjuvant, which can be chosen from multiple adjuvants including MPL, among others (see page 24, lines 14-19).  Additionally, the vaccines can be formulated for transdermal, subcutaneous, intramuscular, or mucosal delivery (see page 36, lines 8-13).  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/            Primary Examiner, Art Unit 1645